Dorsey, Judge,
delivered the opinion of the court.
The only question discussed in this cause arose as to the effect of the words in the policy, “ with liberty of Martinico.” with liberty of a port, is a power subordinate to the general course of the voyage.
It does not necessarily import an intention to trade. It may, and ordinarily is granted for other and different purposes. It is not an assurance or intimation to the underwriters, that the assured looked to the port of privilege, under any circumstances, in the contemplation of the parties, as that, at which, the voyage was designed to terminate. Mere awakening circumstances, inciting the assurer to inquiry, are not sufficient to relieve the assured from the necessity of making known to the insurer, the fact that the cargo for insurance consisted of live stock; as was in effect decided in the case of Allegre’s administrators vs. The Maryland Insurance Co. 2 Gill and John. 136. A knowledge of this fact previous to the execution of the policy must be shown in the underwriter; or an imputed knowledge by proving that on the voyage insured live stock is the only article of commerce. But it is insisted that a knowledge of the nature of the cargo must be imputed to the underwriters, because they gave the assured the liberty of Martinico, which confers the license to trade there. This *201position cannot be sustained. It rests on a principle of false logic, universally exploded: It draws a general conclusion from an isolated fact,. The grant of a license conferring a a power to do a variety of acts, does not necessarily imply the commission of all the acts authorized. Had the design of the assured been, to call at Martinico for a clearance, or to obtain supplies necessary to the prosecution of the voyage, or to do any act, or transact at Martinico any business, wholly unconnected with the trade carried on between La Plata and Martinico, the license in such case required, and that in this case granted, would have been identically the same. In requiring the liberty of Martinico, the insured did not necessarily notify the insurer, that the object of the privilege was to trade at Martinico, and was not therefore an unequivocal intimation of the nature of the cargo. And if we advert to the circumstances attending this insurance, so far from their intimating to the assurers that the cargo was of live stock, the reverse was the natural conclusion to have been drawn from them. According to the decision of this court in the case in 2 Gill and John. 136, when insurance is demanded on live stock, it is the duty of the assured to notify the assurers of the the nature of the cargo, and his failure to do so vitiates the policy. Of this principle of the law of insurance, the underwriters in this case must be presumed to have-had knowledge. From the order for insurance, apart from the liberty of Marti-nico, the necessary inference was, that the thing insured was a dead cargo, and giving to the order of insurance and policy a fair and reasonable legal construction, this inference is not controlled by the privilege granted as to Martinico. If the design of this liberty was, as has been urged, to terminate the voyage, and sell the whole cargo at Martinico, should the market prove favourable, Martinico would have been made one of the termini of the voyage; and a proportionate return of premium would- have been provided for in the event of the voyage terminating there. Such an omission was the strongest implied intimation that could be given, that the object of the assured in requiring the liberty of Martinico, *202was not that now ascribed to it in the argument; and there is nothing in the proof offered which would give to the policy a different interpretation from that, which on its face it ■purports to bear.
JUDGMENT AFFIRMED.